                                                                                    Motion GRANTED.



                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE MIDDLE DISTRICT OF TENNESSEE
                                    NASHVILLE DIVISION

 TENNESSEE STATE CONFERENCE OF
 THE N.A.A.C.P., et al.,

                  Plaintiffs,

 v.

 TRE HARGETT, in his official capacity as
 Secretary of State of the State of Tennessee, et
 al.,

                                                                                     XXXXXXX
                                                             Civil Nos. 3:19-cv-365; 3:19-cv-385
             Defendants.
                                                                    Hon. Aleta A. Trauger
 _________________________________

 LEAGUE OF WOMEN                 VOTERS        OF
 TENNESSEE, et al.,

                  Plaintiffs,

 v.

 TRE HARGETT, et al.,

                  Defendants.


UNOPPOSED MOTION FOR LEAVE TO FILE THE FIRST AMENDED COMPLAINT OF
               PLAINTIFFS TENNESSEE NAACP ET AL.,

       Pursuant to the Court’s November 4, 2019 Case Management Order 2 (Dkt. 65), Plaintiffs

respectfully seek leave to file a First Amended Complaint in Tennessee NAACP, et al. v. Hargett, et

al. In this action, Plaintiffs are challenging the constitutionality of a Tennessee law, Public Chapter

250 (the “Act”), which imposes severe restrictions on organizations seeking to conduct voter

registration drives. Plaintiffs’ First Amended Complaint adds two claims (Counts V and VI) and

clarifies and adds averments as to the previously pled claims. Defendants do not object to the filing

of this motion.
                                                    1
       Case 3:19-cv-00365 Document 74 Filed 12/05/19 Page 1 of 1 PageID #: 963
